Citation Nr: 0528062	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, for 
post-traumatic stress disorder (PTSD) with bipolar disorder, 
prior to March 11, 2005.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a skin disorder 
manifested by flaking and itching.  

6.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1967 to June 1969.  
His DD Form 214 reflects that his decorations and awards 
include a Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

Service connection for PTSD was granted by the agency of 
original jurisdiction (AOJ) in a January 2005 rating 
decision, and a 30 percent evaluation was assigned.  The 
appellant filed a notice of disagreement in March 2005, 
stating that he was seeking a 40 percent evaluation for PTSD 
with bipolar disorder.  In April 2005, the AOJ assigned a 50 
percent rating for PTSD with bipolar disorder, from March 11, 
2005.  Since the AOJ granted an evaluation higher than the 
appellant was seeking, from March 11, 2005, this resolves the 
notice of disagreement as to the evaluation of PTSD with 
bipolar disorder.  The issue of entitlement to an evaluation 
in excess of 30 percent, prior to March 11, 2005, remains in 
appellate status.  .

In correspondence received in January 2005, the appellant 
withdrew his hearing request.  

The issues of entitlement to service connection for a 
bilateral hearing loss disability, GERD, hypertension, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to symptoms to 
include disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  A skin disorder was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for a uniform 50 percent evaluation for PTSD 
with bipolar disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  A skin disorder was not incurred in or aggravated by 
service 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters dated in 
April 2003, April 2005, and supplemental statements of the 
case issued in June 2003 and February 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claims.  The claimant, however, was 
provided notice which was adequate.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155. A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2004), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability. Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes that the appellant has been granted a 50 percent 
evaluation from March 11, 2005, which exceeds the requested 
40 percent rating.  Accordingly, the issue is whether an 
evaluation in excess of 30 percent is warranted prior to 
March 11, 2005.  We conclude that the disability has not 
significantly changed and that a uniform 50 percent rating is 
warranted.

The AOJ assigned a 50 percent evaluation from March 11, 2005, 
the date the appellant's notice of disagreement was received.  
There is, however, nothing to suggest that the appellant 
became worse precisely on March 11, 2005.  Rather, the May 
2005 VA examiner specifically noted and a "long history" of 
aggressive behavior, which had caused him difficulties in the 
work setting, as well as a recent history of assault, 
including assaults at a gas station on a fairly recent basis.  
Further, the July 2004 VA examiner assigned a assigning a 
global assessment of functioning (GAF) score of 45.  

The Board notes that although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence, 
which the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter, supra, at 242.  The Board 
notes that the whole of the GAF's, to include the July 2004 
GAF score of 45 and the May 2005 GAF score of 50 supports a 
50 percent evaluation.  

The May 2005 VA examination report notes the appellant's 
report of on onset of severe symptoms two to three years 
after returning from Vietnam, that he had had to quit his 18-
month long job at the post office due to difficulties in 
getting along with others, and that PTSD symptoms had led to 
his first divorce.  On examination, he there was psychomotor 
agitation and restlessness, endorsement of anxiety, and panic 
attacks.  Depression, sleep difficulties, and nightmares were 
noted.  The examiner added that the appellant's PTSD served 
as the trigger for his bipolar disorder.  

Based on the above, we are unwilling to accept that the 
appellant became worse on March 11, 2005.  Thus, the Board 
finds that a uniform 50 percent evaluation is warranted.  The 
Board also finds that the March 2005 document was a notice of 
disagreement, rather than a claim for increase.  The document 
identified the decision, established disagreement with the 
decision and sought a higher evaluation based upon the 
evidence of record.



II.  Service Connection

Criteria 

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the appellant has not 
asserted that a skin disorder is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

In order to establish service connection, the evidence must 
show an in-service disease or injury related by competent 
evidence to a current disability.  In this case, the 
appellant asserts that he has a skin disorder as a result of 
service.  

The issue of whether a skin disorder is related to service 
requires competent evidence.  In correspondence received in 
April 2003, the appellant stated that his skin itched as if 
he had poison ivy.  The appellant is competent to report his 
symptoms.  He is not a medical professional, however, and his 
statements do not constitute competent medical evidence that 
he has a skin disorder related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

Service medical records are negative for a findings, 
complaints, or treatment of a skin disorder.  At separation 
in March 1969 the skin was normal and the appellant 
specifically denied having or having had skin diseases on the 
accompanying medical history.  While dry, flaking skin was 
noted on VA examination in October 2002, no acute or chronic 
skins lesions of significance were identified.  The initial 
evidence of a skin disorder is in the 1990s, many years post 
service.  Absent a current disability related by competent 
evidence to service, service connection is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.

ORDER

A uniform 50 percent evaluation for PTSD with bipolar 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  Service 
connection for a skin disorder is denied.  


REMAND

On VA examination in October 2002, the examiner stated that 
the claims file was not available.  The diagnoses were 
borderline normal hearing and predominantly right-sided 
tinnitus.  The examiner stated that since the appellant's 
auditory thresholds were borderline in both ears, and since 
the onset of tinnitus was many years after separation from 
service, it was less likely than not that his current hearing 
loss and tinnitus were related to service.  The examiner 
added that since the C-file was not available, an endeavor 
should be made to locate the C-file in an attempt to document 
onset or progression of hearing loss while on active duty, or 
mention of tinnitus.  

On a VA examination in October 2002, the relevant diagnoses 
were GERD and hypertension.  It does not appear that the 
claims file was available and no opinion was provided in 
regard to etiology.  

The appellant asserts that he has a right shoulder disorder 
as a result of carrying gear, to include combat gear during 
combat.  On a VA joints examination in October 2002, the 
relevant impression was early degenerative joint disease in 
the right shoulder with no prior injury.  The claims file was 
not available and no opinion was provided in regard to 
etiology.   

The AOJ's decision to not make the claims file available to 
the examiners, when the determinations in this case center on 
diagnosis and etiology, just delays the process.  

The Board notes that on VA examination in May 2005, the 
appellant indicated that he was receiving treatment for his 
shoulder from his private physician.  Recent private records 
of treatment pertaining to his right shoulder have not been 
associated with the claims file.  

There is insufficient evidence to determine whether a hearing 
loss disability, tinnitus, GERD, hypertension, or arthritis 
of the right shoulder is related to service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should send the claims file 
to the VA examiners who performed the 
October 2002 examinations, if available; 
otherwise, another VA examiner(s).  The 
examiner(s) should respond to the 
following:  1) Is it as likely as not 
that any hearing loss or tinnitus is 
related to service?  2) Is it as likely 
as not that hypertension is related to 
service.  3) Is it as likely as not that 
any digestive disorder, to include GERD, 
is related to service?  4) Is it as 
likely as not that any right shoulder 
arthritis is related to service?  A 
rationale should accompany any opinion 
provided.  

2.  The appellant should submit any 
relevant private records of treatment 
that have not been associated with the 
claims file, to include records 
pertinent to his right shoulder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


